  Case 15-05964         Doc 36      Filed 10/26/18 Entered 10/26/18 09:47:46                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 05964
                                                CHAPTER 13
PAMELA VALENTINE
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: UNITED GUARANTY RESIDENTIAL INS CO



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

           28       XXXXXX4490                                $10,500.00       $7,000.00    $7,000.00

Total Amount Paid by Trustee                                                                $7,000.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-05964        Doc 36      Filed 10/26/18 Entered 10/26/18 09:47:46              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-05964-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 26th day of October, 2018.


Debtor:                                         Attorney:
PAMELA VALENTINE                                THE SEMRAD LAW FIRM LLC
20027 MOHAWK TRAIL                              20 S CLARK ST 28TH FLR
OLYMPIA FIELDS, IL 60461                        CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
UNITED GUARANTY RESIDENTIAL                     UNITED GUARANTY RESIDENTIAL
INS CO                                          IN
PO BOX 60955                                    PO BOX 20327
CHARLOTTE, NC 28254-3413                        GREENSBORO, NC 27420

ELECTRONIC SERVICE - United States Trustee


Date: October 26, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
